In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                   Filed: March 30, 2018

*************************
SARAH D. MURRAY, on behalf of her           *       No. 17-361V
Daughter, C.E.M., a Minor Child,            *
                                            *
                      Petitioner,           *       Special Master Sanders
                                            *
v.                                          *
                                            *
SECRETARY OF HEALTH                         *       Stipulation for Award; Varicella Vaccine;
AND HUMAN SERVICES,                         *       Varicella.
                                            *
                      Respondent.           *
                                            *
*************************
Matthew J. Williams, Hodsdon & Ayer, Kennebunk, ME, for Petitioner.
Ilene C. Albala, United States Department of Justice, Washington, DC, for Respondent.

                                           DECISION1

        On March 17, 2017, Sarah D. Murray (“Petitioner”) filed a petition for compensation on
behalf of her daughter, C.E.M., a minor child, pursuant to the National Vaccine Injury
Compensation Program.2 42 U.S.C. §§ 300aa-10 to -34 (2012). Petitioner alleged that the
varicella vaccine C.E.M. received on November 13, 2015 caused C.E.M. to develop varicella.
See Stip. at 1, ECF No. 27. Petitioner further alleged that she experienced residual effects of her
injury for more than six months. Id.

       On March 30, 2018, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation to Petitioner. Id. Respondent denies that the varicella
vaccine caused Petitioner’s alleged varicella, her current condition, or any other injury. Id.
Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A. The
1
  This decision shall be posted on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899,
2913 (codified as amended at 44 U.S.C. § 3501 note (2012)). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755. Hereafter,
for ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of
42 U.S.C. § 300aa (2012).
undersigned finds the stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

        The parties stipulate that Petitioner shall receive the following compensation:

            [A] lump sum payment of $3,000.00 in the form of a check payable to
            [P]etitioner. This amount represents compensation for all damages that would
            be available under 42 U.S.C. § 300aa-15(a).

Id. at 2.

      The undersigned approves the requested amount for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3

        IT IS SO ORDERED.

                                              s/Herbrina D. Sanders
                                              Herbrina D. Sanders
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                 2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

                                                )
SARAH D. MURRAY, on behalf                      )
of her daughter, C.E,M., a minor child,         )
                                                )
                 Petitioner,                    )
                                                )       No. 17-361
    v.                                          )       Special Master Sanders
                                                )
SECRETARY OF HEALTH AND                         )       ECF
HUMAN SERVICES,                                 )
                                                )
                 Respondent.                    )


                                           STIPULATION

         The parties hereby stipulate to the following matters:

          1. On behalf of her daughter, C.E.M., petitioner filed a petition for vaccine compensation

under the National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-1 0 10 -34 (the
0
    Vacc!ne Program"). The petition seeks compensation for injuries allegedly related to C.E,M. 's

receipt of a varicella vaccine, which vaccine is contained in the Vaccine Injury Table (the

"Table"), 42 C.F.R. § 100.J(a).
          2. C.E.M. received a varicella immunization on NovCmber 13, 2015.

          3. The vaccine was administered within the United States.

          4. Petitioner alleges that C.E,M, suffered from varicella as a result of receiving the

varlcella vaccine, and suffered the residual effec1s of this alleged Injury for more than six

months.

          5. Petitioner represents !hat there has been no prior award or settlement of a civil action

for damages on behalf ofC.E.M. as a result of her daughter's condition.